Citation Nr: 9910670	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  99-01 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from July 1966 to 
July 1970.

This appeal to the Board of Veterans' Appeals (Board) is 
taken from a rating decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  That rating decision denied, in pertinent part, 
service connection for post-traumatic stress disorder.  This 
appeal ensued.


REMAND

The veteran's formal appeal to the Board (VA Form 9), 
received at the RO in December 1998, was signed and 
apparently prepared by the veteran's representative.  A box 
is checked on VA Form 9 indicating that the veteran wished to 
have a hearing before the Board in Washington, D.C.  On 
February 22, 1999, the RO certified the veteran's appeal to 
the Board.  

The veteran was scheduled to appear at a hearing before a 
Member of the Board in Washington, D.C., on April 14, 1999.  
An April 7, 1999 FAX from the veteran's representative 
informed the Board that the wrong box had been checked on VA 
Form 9, and advised that the veteran wished to have a hearing 
at the RO before a Traveling Member of the Board.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The appellant should be scheduled for a 
hearing at the RO before a Traveling 
Member of the Board.

Upon completion of the requested development, and according 
to established appellate procedures, the case should then be 
returned to the Board for further consideration.  No action 
is required of the appellant until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









